

116 S2587 IS: Continuation Of Useful Resources To States Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2587IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Cornyn (for himself, Ms. Harris, Mr. Rounds, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subpart 2 of part B of title IV of the Social Security Act to extend State court funding
			 for child welfare, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuation Of Useful Resources To States Act or COURTS Act.
		2.Extension of State court funding for child welfare
 (a)In generalSection 436(a) of the Social Security Act (42 U.S.C. 629f) is amended by striking 2021 and inserting 2023. (b)Program changesSection 438 of such Act (42 U.S.C. 629h) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting in a timely and complete manner before , as set forth; and (ii)in subparagraph (C), by striking the semicolon and inserting , including by training judges, attorneys, and other legal personnel.; and
 (B)by striking paragraphs (3) and (4); (2)in subsection (b)—
 (A)by striking paragraph (2); (B)by striking all that precedes be eligible to receive and inserting the following:
						
 (b)ApplicationsIn order to; and (C)in the matter preceding paragraph (2)—
 (i)by moving the matter 2 ems to the left; (ii)in subparagraph (A)—
 (I)by striking (A) in the case of a grant for the purpose described in subsection (a)(3), and inserting (1); and (II)by inserting use not less than 30 percent of grant funds to before collaborate;
 (iii)in subparagraph (B), by striking (B) in the case of a grant for the purpose described in subsection (a)(4), and inserting (2); and (iv)in subparagraph (C), by striking (C) in the case of a grant for the purpose described in subsection (a), and inserting (3);
 (3)by striking subsection (c) and inserting the following:  (c)Amount of grant (1)In generalFrom the amounts reserved under sections 436(b)(2) and 437(b)(2) for a fiscal year, each highest State court that has an application approved under this section for the fiscal year shall be entitled to payment of an amount equal to the sum of—
 (A)$255,000; and (B)the amount described in paragraph (2) with respect to the court and the fiscal year.
 (2)Amount describedThe amount described in this paragraph with respect to a court and a fiscal year is the amount that bears the same ratio to the total of the amounts reserved under sections 436(b)(2) and 437(b)(2) for grants under this section for the fiscal year (after applying paragraphs (1)(A) and (3) of this subsection) as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States with a highest State court that has an approved application under this section for the fiscal year.
 (3)Indian tribesFrom the amounts reserved under section 436(b)(2) for a fiscal year, the Secretary shall, before applying paragraph (1) of this subsection, allocate $1,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that—
 (A)are operating a program under part E, in accordance with section 479B; (B)are seeking to operate a program under part E and have received an implementation grant under section 476; or
 (C)have a court responsible for proceedings related to foster care or adoption.; and (4)in subsection (d), by striking 2021 and inserting 2023.
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2020.